The only two questions presented in this case, wherein the plaintiff in error was convicted of murder in the first degree without recommendation to mercy, are:
1st. Whether or not the court below committed reversible error in not strictly complying with the provisions of Section 6092 R.G.S., 8397 C.G.G.L., and *Page 411 
2nd. Whether or not the evidence was sufficient to prove premeditation.
We cannot determine the first question presented because the record does not show by authenticated bill of exceptions that the provisions of the statute were not complied with. The bill of exceptions contains the copy of a motion for new trial which alleges that the statute was violated, but such motion does not prove its allegations.
The evidence is so strong and convincing that the accused at the time he fired the fatal shot entertained a premeditated design and fully formed purpose to effect the death of his victim that no other reasonable conclusion could be reached.
The judgment should be affirmed.
It is so ordered.
Affirmed.
ELLIS, C.J., and TERRELL, J., concur.
WHITFIELD, P.J., and BROWN and CHAPMAN, J.J., concur in the opinion and judgment.